Wright, J.,
dissenting. I suspect that if I were a member of the Ohio General Assembly, I could support the amendment to R.C. 4561.18 announced by today’s majority opinion. However, I have an entirely different perception of the judicial function and believe that we should apply the law as promulgated by our elected representatives. I must confess that I do not know why the General Assembly gave owners and operators of aircraft favorable tax treatment. Indeed, it is apparent that the legislature has excused a significant amount of personal property tax in these cases. But nothing could be clearer than the last paragraph of R.C. 4561.18, which states that payment of license taxes is ‘ ‘in lieu of all other taxes on or with respect to ownership of such aircraft.” The language of this exemption is surely not subject to the type of “interpretation” visited upon it by my brethren in the majority.
The majority and the BTA place reliance upon General Motors Corp. v. Lindley (1981), 67 Ohio St. 2d 331, 21 O.O. 3d 208, 423 N.E. 2d 479, where, at 333, 21 O.O. 3d at 210, 423 N.E. 2d at 481, the court stated the following:
“The use levied under R.C. Chapter 5741 is an excise tax, not an ad valorem tax. As such, it is imposed ‘neither on the ownership of property, nor is it with respect to such ownership. It is not a tax “laid directly on persons or property.” * * * It is a tax assessed for some special privilege or immunity. * * *’ (Citations omitted.) Howell Air, Inc. v. Porterfield (1970), 22 Ohio St. 2d 32, 34. The use tax, therefore, is not a tax laid upon the property, itself, but, rather, ‘is a tax upon the privilege of use of property * * *.’ Federal Paper Board, Co. v. Kosydar (1974), 37 Ohio St. 2d 28, at 32. Under the statutes in question, ‘ “Use” means and includes the exercise of any right or power incidental to the ownership of the thing used.’ R.C. 5741.01(C).”
Saviers v. Smith (1920), 101 Ohio St. 132, 128 N.E. 269, cited in Howell Air, supra, provides the following definition of an excise at paragraph four of the syllabus:
“An excise is a tax imposed on the performance of an act, the engaging in an occupation or the enjoyment of a privilege, and by the provisions of Section 10, Article XII of the Constitution, specific authority has been conferred for the levying of such a tax.”
When the court cited this case in Howell Air, it obviously had to be referring to the portion of the definition that involves the enjoyment of a privilege. Howell Air dealt with a sales tax; that is to say, a tax on the privilege of purchasing an item. A sales tax is not a tax on or with respect to the ownership of property. It is a tax which is incident to the purchase of an item. When the Howell Air court suggested that an excise tax is not a tax with respect to the ownership of property, it obviously went beyond the scope of what it was asked to decide in the case and beyond the scope of the definition provided in Saviers, supra. An excise tax is more than simply a tax on the enjoyment of a privilege; it can also be a tax imposed upon the performance of an act or the engaging in an occupation. When the court in General Motors, supra, relied upon this language in Howell Air to also declare that a use tax was not a tax respecting ownership, it simply misstated Saviers and erroneously described the nature of the use tax. Unfortunately, it also misguided the BTA in this case and has *105led to the convoluted and confusing majority opinion.
According to Louisville Title Agency for N.W. Ohio, Inc. v. Rosy dar (1975), 43 Ohio St. 2d 109, 113, 72 O.O. 2d 61, 63, 330 N.E. 2d 899, 902, the “ ‘exercise of any right or power incidental to the ownership of the thing used’ constitutes a taxable event.” The measure of the tax is based upon the purchase price of the transaction. It is, however, levied upon the use, storage, or other consumption of the item. The sales tax, on the other hand, is a tax “levied upon the transaction by which a consumer purchases and a vendor sells tangible personal property.” Babcock & Wilcox Co. v. Kosydar (1976), 48 Ohio St. 2d 251, 261, 2 O.O. 3d 416, 422, 358 N.E. 2d 544, 551. “While the sales and use tax provisions under the Revised Code are complementary, * * * they are not interchangeable.” Sears, Roebuck & Co. v. Lindley (1982), 70 Ohio St. 2d 249, 253, 24 O.O. 3d 339, 342, 436 N.E. 2d 1029, 1032. “A sales tax and a use tax in many instances may bring about the same result. But they are different in conception, are assessments upon different transactions, and in the interlacings of the two legislative authorities within our federation may have to justify themselves on different constitutional grounds. A sales tax is a tax on the freedom of purchase * * *. A use tax is a tax on the enjoyment of that which was purchased. * * *” Mc-Cleod v. J. E. Dillworth Co. (1944), 322 U.S. 327, 330.
In this case, when the BTA found that the use tax did not relate to ownership of the subject aircraft, but related instead to the privilege bestowed to exercise the right of ownership, it drew a distinction without a difference. When the taxpayer uses the aircraft, it exhibits a right or power of ownership upon which the use tax is incident. This tax must relate to the ownership of the property. Again, the use tax is not a tax upon the purchase of the item; rather, it is a tax upon the use of the item and is measured by the purchase price of the item. It is designed to tax purchases that are not taxed by the sales tax. It is a different tax and has a different taxable moment.
The commissioner asks this court to construe R.C. 4561.18 narrowly. This court should construe statutes only when they are ambiguous. In State, ex rel. Foster, v. Evatt (1944), 144 Ohio St. 65, 29 O.O. 4, 56 N.E. 2d 265, at paragraphs seven and eight of the syllabus, this court stated the sound principles that:
“Courts have no legislative authority and should not make their office of expounding statutes a cloak for supplying something omitted from an act by the General Assembly. The question is not what did the General Assembly intend to enact, but what is the meaning of that which it did enact. (Singluff v. Weaver, 66 Ohio St., 621, approved and followed.)
“There is no authority under any rule of statutory construction to add to, enlarge, supply, expand, extend or improve the provisions of the statute to meet a situation not provided for.”5
Accordingly, this court must follow the language as it is found in the statute. The plain meaning of R.C. 4561.18 is that, when a license fee is paid on an aircraft, it is paid in lieu of the use tax, which levies a tax upon the exercise of a right or power incident to ownership and thus relates to the ownership of the aircraft. The appellant was not assessed the use tax be*106cause it bought the aircraft; it was assessed the use tax because it exercised its ownership of the aircraft in Ohio. The use tax, then, is a tax upon the appellant’s exercise of its right incidental to the ownership of the aircraft and is a tax “with respect to ownership of such aircraft.” R.C. 4561.18. While the use tax is not a tax on the ownership of the aircraft, it is a tax that relates to the ownership of the aircraft.
I recognize that it has become fashionable to approach judicial decision-making by discussing available “options.” However, as indicated above, I think it is this court’s task to discern and apply the language of the General Assembly in enacting a statute. This process is as old as our position in society. The notion that a judge should have untethered discretion with respect to policy choices is diametrically opposed to our democratic system of government. The concept of a judicial oligarchy is as unacceptable as is the result announced in this case. Accordingly, I must respectfully but vigorously dissent.

 Accord Ohio Utilities Co. v. Collins (1976), 48 Ohio St. 2d 169, 2 O.O. 3d 370, 357 N.E. 2d 1077.